Title: To George Washington from Edmund Randolph, 4 June 1785
From: Randolph, Edmund
To: Washington, George



Dear sir
Richmond June 4. 1785.

I entered upon the execution of my promise to Major Washington without delay; but the paper being lengthy cannot be compleated for this post. You will be so good as not to expect it, until the next week. I shall fortify it with as many authentications, as the situation of our public records will permit. I am Dear sir yr obliged and affectionate friend & servant

Edm: Randolph

